Exhibit 10.39

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(FOR ALL OTHER EXECUTIVES)

You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:

 

Name:

       

Employee Id #:

      «Id»

Restricted Stock Unit Award Details:

 

Date of Grant:         Vesting Commencement Date:         Restricted Stock
Units:        

Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company subject to the terms and conditions contained in the
Restricted Stock Unit Agreement (the “Agreement”). Capitalized terms not
otherwise defined shall have the same definition as in the Agreement or the 2000
Equity Incentive Plan (the “Plan”).

Vesting Schedule:

Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period. The Restricted Stock Units shall vest as follows:
                                         
                                         
                                         
                                              .

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and the Agreement that is
attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement.

 

RECIPIENT:     EQUINIX, INC. Signature:         By:     Print Name:        
Title:     Date:          



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

   No payment is required for the Restricted Stock Units you receive.

Vesting

   The Restricted Stock Units that you are receiving will vest in installments,
as shown in the Notice of Restricted Stock Unit Award.    No additional
Restricted Stock Units vest after your active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) has
terminated for any reason. It is intended that vesting in the Restricted Stock
Units is commensurate with a full-time work schedule. For possible adjustments
that may be made by the Company, see the Section below entitled “Leaves of
Absence and Part-Time Work.”

Change in Control

   The Restricted Stock Units will vest in full if not assumed or substituted
with a new award as set forth in Section 11.3 of the 2000 Equity Incentive Plan
(the “Plan”).    In addition, you will vest as to 50% of the unvested Restricted
Stock Units if the Company is subject to a Change in Control before your Service
terminates, and you are subject to a Qualifying Termination (as defined below)
within 12 months after the Change in Control. Change in Control is defined in
the Plan.

Qualifying

Termination

  

A Qualifying Termination means the termination of your Service resulting from:
(a) involuntary discharge for any reason other than Cause (as defined below)
within 12 months after a Change in Control; or (b) your voluntary resignation
for Good Reason (as defined below), between the date that is four months
following a Change in Control and the date that is 12 months following a Change
in Control (provided however, that the grounds for Good Reason may arise at
anytime within the 12 months following the Change in Control).

 

Cause means your unauthorized use or disclosure of trade secrets which causes
material harm to the Company, your conviction of, or a plea of “guilty” or “no
contest” to, a felony, or your gross misconduct.

 

Good Reason means (i) a material diminution in your authority, duties or
responsibilities, provided, however, if by virtue of the Company being acquired
and made a division or business unit of a larger entity following a Change in
Control, you retain substantially similar authority, duties or responsibilities
for such division or business unit of the acquiring corporation but not for the
entire acquiring corporation,



--------------------------------------------------------------------------------

   such reduction in authority, duties or responsibilities shall not constitute
Good Reason for purposes of this subclause (i); (ii) a 10% or greater reduction
in your level of compensation, which will be determined based on an average of
your annual Total Direct Compensation for the prior three calendar years or, if
less, the number of years you have been employed by the Company (referred to
below as the “look-back years”); or (iii) a relocation of your place of
employment by more than 30 miles, provided and only if such change, reduction or
relocation is effected by the Company without your consent. For purposes of the
foregoing, Total Direct Compensation means total target cash compensation
(annual base salary plus target annual cash incentives) plus the grant value of
equity awards, determined at the time of grant, based on the total stock
compensation (FAS 123R) expense associated with that award; provided, however,
that if you commenced employment with the Company during the look-back years,
only one-third of the grant value of the equity grant attributable to
commencement of employment shall be counted. Forfeiture    If your Service
terminates for any reason, then your Restricted Stock Units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination (including as a result of a Qualifying
Termination as set forth above). This means that the Restricted Stock Units will
immediately revert to the Company. You receive no payment for Restricted Stock
Units that are forfeited. The Company determines when your Service terminates
for this purpose.

Leaves of Absence

and Part-Time

Work

  

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven days or
longer, then vesting will be suspended during the leave to the extent provided
for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.

 

If you, and the Company, agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the Restricted Stock
Units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

2



--------------------------------------------------------------------------------

   The Company shall not be required to adjust any vesting schedule pursuant to
this subsection. Stock Certificates    No shares of Common Stock shall be issued
to you prior to the date on which the Restricted Stock Units vest. After any
Restricted Stock Units vest pursuant to this Agreement, the Company shall
promptly cause to be issued in book-entry form, registered in your name or in
the name of your legal representatives or heirs, as the case may be, the number
of shares of Common Stock representing your vested Restricted Stock Units. No
fractional shares shall be issued. Stockholder Rights    The Restricted Stock
Units do not entitle you to any of the rights of a stockholder of the Company.
Your rights shall remain forfeitable at all times prior to the date on which you
vest in the Restricted Stock Units awarded to you. Upon settlement of the
Restricted Stock Units into shares of Common Stock, you will obtain full voting
and other rights as a stockholder of the Company. Units Restricted    You may
not sell, transfer, pledge or otherwise dispose of any Restricted Stock Units or
rights under this Agreement other than by will or by the laws of descent and
distribution. Withholding Taxes    Regardless of any action the Company and/or
your employer (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including the award of the Restricted Stock
Units, the vesting of the Restricted Stock Units, the issuance of shares of
Common Stock in settlement of the Restricted Stock Units, the subsequent sale of
shares acquired at vesting and the receipt of any dividends; and (b) do not
commit to structure the terms of the award or any aspect of the Restricted Stock
Units to reduce or eliminate your liability for Tax-Related Items. Prior to the
relevant taxable event, you shall pay or make adequate arrangements satisfactory
to the Company and/or the Employer to satisfy all withholding obligations for
Tax Related Items of the Company and/or the Employer. With the Company’s
consent, these arrangements may include (a) withholding shares of Company stock
that otherwise would be issued to you when they vest, (b) surrendering shares
that you previously acquired, or (c) deducting the withholding taxes from any
cash compensation payable to you. The fair market value of the shares you
surrender, determined as of the date taxes otherwise would have been withheld in
cash, will be applied as a credit against the withholding taxes.

 

3



--------------------------------------------------------------------------------

   The Company may refuse to deliver the shares of Common Stock to you if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this subsection.

Restrictions on

Resale

   You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. No Retention Rights    Except to the extent provided specifically
in an agreement between you and the Company, your award or this Agreement does
not give you the right to be employed or retained by the Company or a subsidiary
of the Company in any capacity; the Company and its subsidiaries reserve the
right to terminate your Service at any time, with or without cause.    In
accepting the award, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement; (b) the award is voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been granted repeatedly in the past;
(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary; (e)
your participation in the Plan shall not create a right to further employment
with your Employer and shall not interfere with the ability of your Employer to
terminate your Service at any time with or without cause; (f) the award is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or any subsidiary of the Company,
and which is outside the scope of your employment or service contract, if any;
(g) the award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any subsidiary of the Company;
(h) in the event that you are not an employee of the Company, the award and your
participation

 

4



--------------------------------------------------------------------------------

   in the Plan will not be interpreted to form an employment or service contract
or relationship with the Company; and, furthermore, the award and your
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Employer or any other subsidiary of
the Company; (i) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; (j) in consideration of the
award, no claim or entitlement to compensation or damages shall arise from
termination of the award or from any diminution in value of the award or shares
of Common Stock acquired upon vesting of the award resulting from termination of
Service (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release the Company and any subsidiary of the Company
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; (k) the Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying shares of Common Stock; and (l) you are hereby advised to consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

Adjustments

   In the event of a stock split, a stock dividend or a similar change in
Company stock, the number of Restricted Stock Units that will vest in any future
installments will be adjusted accordingly.

Severability

   The provisions of this Agreement are severable and if any one or more
provisions are determined to be invalid or otherwise enforceable, in whole or in
part, the remaining provisions shall continue in effect.

Applicable Law

   This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of California.

The Plan and Other

Agreements

  

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

 

5



--------------------------------------------------------------------------------

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6